Case: 22-10587         Document: 00516573492             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-10587
                                     Summary Calendar                                 FILED
                                                                               December 9, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Anthony Steven Aguilar,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:05-CR-195-5


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Anthony Steven Aguilar, federal prisoner # 33985-177, appeals the
   district court’s denial of his motion for compassionate release under
   18 U.S.C. § 3582(c)(1)(A)(i). He first argues that he has shown extraordinary
   and compelling reasons that warrant compassionate release due to his health




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10587     Document: 00516573492            Page: 2   Date Filed: 12/09/2022




                                     No. 22-10587


   conditions, the COVID-19 pandemic, and sentencing disparities caused by
   post-sentencing changes in law.
          Contrary to Aguilar’s assertion, the record does not support his
   assertion that his health conditions, which are controlled by medication, are
   extraordinary or compelling reasons. See United States v. Thompson, 984 F.3d
   431, 433-34 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). His complaints
   about COVID-19 amount to a generalized fear of contracting COVID-19,
   which “doesn’t automatically entitle a prisoner to release.” Id. at 435.
   Further, prior convictions were not used to enhance Aguilar’s sentence and
   his challenge to the firearms enhancement does not implicate Alleyne v.
   United States, 570 U.S. 99 (2013) or Apprendi v. New Jersey, 530 U.S. 466
   (2000). We do not consider Aguilar’s challenge to the evidence used to apply
   the firearms enhancement, see United States v. Hernandez, 645 F.3d 709, 712
   (5th Cir. 2011), and he abandons any challenge to the district court’s
   determination that his sentence would remain unchanged under the Fair
   Sentencing Act of 2014, Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). Accordingly, Aguilar has failed to show
   that the district court’s finding that extraordinary and compelling reasons did
   not warrant compassionate release was based on a clearly erroneous
   assessment of the evidence or an error of law. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).
          Moreover, the district court also denied Aguilar’s motion on the basis
   that a weighing of the 18 U.S.C. § 3553(a) factors did not warrant relief.
   Aguilar’s contention that the danger he poses to society is diminished given
   his minor criminal history and post-sentencing rehabilitation amounts to a
   mere disagreement with the district court’s balancing of the § 3553(a)
   factors, which “is not a sufficient ground for reversal.” Chambliss, 948 F.3d
   at 694. The judgment of the district court is therefore AFFIRMED.




                                          2